                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CHAD HENRY,                                          )
                                                     )
                            Plaintiff,               )
                                                     )
                       v.                            )      No. 1:19-cv-00189-TWP-MPB
                                                     )
STAFF MEMBERS OF PENDLETON CORR                      )
FACILITY,                                            )
                                                     )
                            Defendant.               )


               Entry Screening Complaint and Directing Further Proceedings

                                         I. Screening Standard

       The plaintiff is a prisoner currently incarcerated at Pendleton Correctional Facility.

Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).
                                        II. The Complaint

       Chad Henry has sued “staff members of Pendleton Corr. Facility.” Dkt 1 at 1. Henry

explains that he was in administrative segregation for 23 hours a day. On February 16th at 10:30

p.m. an officer moved Henry to a shower and placed another inmate in Henry’s cell. The other

inmate then hid under a desk and attacked Henry when Henry was returned to his cell. During the

attack, Henry was sprayed with two cans of “Level 3 Bear Spray Repellent” by defendants. When

Henry was taken to medical, Officer Ross slammed his head four times into walls and doors.

Officer Ross allegedly took these actions to punish Henry for his past litigation.

                                    III. Discussion of Claims

       Applying the screening standard to the factual allegations in the complaint certain claims

are dismissed while other claims shall proceed as submitted.

       The claims in this action are necessarily brought pursuant to 42 U.S.C. § 1983. To state a

claim for relief under § 1983, a plaintiff must allege that he or she was deprived of a right secured

by the Constitution or the laws of the United States, and that this deprivation occurred at the hands

of a person or persons acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009)).

       The claims against staff members of Pendleton Correctional Facility must be dismissed

because a group of people is not a “person” subject to suit under § 1983. A defendant can only be

liable for the actions or omissions in which he personally participated. Colbert v. City of Chicago,

851 F.3d 649, 657 (7th Cir. 2017); Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir. 2001).

“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the
                                             2
Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Locke v. Haessig, 788 F.3d 662, 669

(7th Cir. 2015). Individual staff members must be named so that they can be served with process

as required by Rule 4 of the Federal Rules of Civil Procedure and so that their individual liability

can be determined.

       The claims that shall proceed are against Officer Ross. The allegations against this

individual defendant are sufficient to state an Eighth Amendment excessive force claim and a First

Amendment retaliation claim. This summary of remaining claims includes all of the viable claims

identified by the Court. All other claims have been dismissed. If the plaintiff believes that

additional claims were alleged in the complaint, but not identified by the Court, he shall have

through March 25, 2019, in which to identify those claims.

                                      IV. Service of Process

       The clerk is directed to update the docket to reflect that Officer Ross is a defendant in this

action. The clerk shall terminate “staff members of Pendleton Corr. Facility” as a defendant on

the docket.

       The clerk is further directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to

defendant Officer Ross in the manner specified by Rule 4(d). Process shall consist of the complaint

filed on January 18, 2019, (docket 1), applicable forms (Notice of Lawsuit and Request for Waiver

of Service of Summons and Waiver of Service of Summons), and this Entry.

       The clerk is directed to serve the Indiana Department of Correction employee

electronically.

       IT IS SO ORDERED.

Date: 3/4/2019


                                                 3
Distribution:

CHAD HENRY
141870
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Electronic service to:

Officer Ross at Pendleton Correctional Facility




                                                  4
